


Exhibit 10.01
[ebaylogo_image1a01.gif]




September 15, 2014                            
Mark Carges




Dear Mark:
You are scheduled to separate from your employment with eBay Inc. (“eBay” or the
“Company”) on November 3, 2014 ("Separation Date"). This letter agreement
("Separation Agreement" or “Agreement”) sets forth the separation benefits for
which you are eligible if you sign this Separation Agreement. Please note that
the Separation Agreement contains a release of claims against eBay.
1.
SEPARATION. On your Separation Date, the Company will pay you all accrued
salary, subject to standard payroll deductions and withholdings, earned through
the Separation Date. You will also be paid all accrued and unused vacation time
earned through the Separation Date, subject to standard payroll deductions and
withholdings, and any ESPP contributions withheld thus far for the current
purchase period (if applicable). You are entitled to these payments regardless
of whether you sign this Agreement.



2.
SEPARATION PAY. Although the Company is not required to provide separation pay,
the Company will make a separation payment to you in the form of a lump sum
payment in the amount of $468,750, which is equivalent to nine (9) months base
salary, subject to standard deductions and withholdings and less any sums owing
to the Company. You will receive this payment within 30 days of the latter of
the Separation Date or the Effective Date (see item 17).



3.
BONUS. You will be eligible to receive a prorated annual bonus through November
3, 2014, paid out at target for the individual component and based on actual
Company performance should the Company meet the threshold to pay out a bonus.
This will be paid out in accordance with the plan with an anticipated pay out in
March of 2015 (and not later than March 15, 2015).



4.
EQUITY. Pursuant to the terms of your equity grant(s), vesting of your eBay
stock options and restricted stock units (“RSUs”) will cease on the Separation
Date. You are allowed to exercise your vested stock options only during the time
period set forth in the award agreement(s). As part of this Agreement, the
Company will accelerate 21,831 RSUs that were earned in connection with the
2012-2013 Performance-Based Restricted Stock Unit Cycle and were scheduled to
vest on March 1, 2015. These RSUs will vest on your Separation Date and will be
settled and distributed to you shortly thereafter.



5.
HEALTH COVERAGE. As provided by the federal COBRA law and by the Company's
current group health plan, you will be eligible to continue your health coverage
following the Separation Date.  You are entitled to COBRA coverage whether or
not you sign this Separation Agreement.  Your current health coverage is paid
through midnight on the last day of the calendar month in which you terminate.
You will be provided with a separate notice of your COBRA rights. If you sign
this Separation Agreement, the Company will enroll you and pay your COBRA
premiums for four (4) calendar months, on the same terms and conditions as
before your separation, beginning the first day of the month after your
Separation Date. The Company's obligation to make these payments will stop
immediately if you become eligible for other health coverage at the expense of
another employer. You agree to immediately provide the Company written notice of
the availability of health coverage within that time period.  Although you are
entitled to COBRA coverage whether or not you sign this Separation Agreement, if
you want the Company to pay your COBRA premium(s) for the above-referenced time
period, you must sign this Separation Agreement. If you do not sign this
Separation Agreement, our COBRA administrator will mail a COBRA enrollment
packet to your home within 30 days of your last day of employment.  You will
have 60 days from date of notification to elect COBRA coverage.  You must send
in your enrollment forms to our COBRA administrator to activate coverage. 
Should you timely elect COBRA, the effective date of your continued coverage
will be retroactive to the date your current coverage otherwise would have
ceased. 







--------------------------------------------------------------------------------




6.
SUPPLEMENTAL PAYMENT FOR COBRA. If you sign this Separation Agreement, the
Company will also make a supplemental payment to you in the form of a lump sum
payment in the amount of $24,000, subject to standard deductions and
withholdings, which is intended to help you cover the costs of your COBRA
premiums for approximately 14 calendar months after the Company has stopped
paying your COBRA premiums as described in paragraph 5 above. You will receive
this payment within 30 days of the latter of the Separation Date or the
Effective Date (see item 17).



7.
AT-WILL EMPLOYMENT. Your employment remains at-will and nothing contained in
this Separation Agreement is intended to create or imply any contrary policy.
Either you or the Company may terminate your employment at any time, with or
without cause or notice. If, however, the Company terminates your employment
before the Separation Date for reasons other than cause, you will remain
eligible for separation pay, any applicable bonus (if you are otherwise eligible
under the program), equity acceleration, and payment of your COBRA premiums in
accordance with Section 5 (unless you are or become eligible for other health
coverage at the expense of another employer). If you are terminated for cause,
you will receive only your unpaid wages through termination, any accrued and
unused vacation, and any ESPP contributions withheld thus far for the current
purchase period (if applicable), subject to standard payroll deductions and
withholdings. In the event of early termination (by either you or the Company
for any reason), any stock options and RSUs will cease vesting as of the earlier
date of separation.



8.
OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive nor are you entitled to receive
any additional compensation, severance or benefits after the Separation Date.
You recognize and agree that your employment relationship with the Company is
permanently and irrevocably severed and the Company has no obligation,
contractual or otherwise, to hire, re-hire or re-employ you in the future.



9.
EXPENSE REIMBURSEMENTS. Within ten (10) days of the Separation Date, you will
submit your final documented expense reimbursement statement reflecting any and
all authorized business expenses you incurred through the Separation Date for
which you seek reimbursement. The Company will reimburse you for such expenses
pursuant to its regular business practice.



10.
RETURN OF COMPANY PROPERTY. By the Separation Date, you will return to the
Company all Company documents (and all copies thereof) and other Company
property and materials in your possession, or your control, including, but not
limited to, Company files, laptop, Blackberry or iPhone, notes, memoranda,
correspondence, lists, drawings, records, plans and forecasts, financial
information, personnel information, customer and customer prospect information,
sales and marketing information, product development and pricing information,
specifications, computer-recorded information, tangible property, credit cards,
entry cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential material of the Company (and
all reproductions thereof).



11.
PROPRIETARY INFORMATION OBLIGATIONS. You acknowledge your continuing obligations
under your Employee Proprietary Information and Inventions Agreement which
include but are not limited to the obligation to refrain from any unauthorized
use or disclosure of any confidential or proprietary information of the Company
as well as the obligation to not solicit (directly or indirectly) eBay Inc.
employees for a period of one year (12 months). Failure to comply with this
provision shall be a material breach of this Agreement. A copy of your Employee
Proprietary Information and Inventions Agreement is available upon request.



12.
NONDISPARAGEMENT. You agree not to disparage the Company, or the Company’s
officers, directors, employees, shareholders and agents, affiliates and
subsidiaries in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you will respond
accurately and fully to any question, inquiry or request for information when
required by legal process. Failure to comply with this provision shall be a
material breach of this Agreement.



13.
SECTION 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to you pursuant to this Agreement are also intended to be exempt from Section
409A of the Code to the maximum extent possible, under either the separation pay
exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or as short-term
deferrals pursuant to Treasury regulation §1.409A-1(b)(4). In the event the
terms of this Agreement would subject you to taxes or penalties under Section
409A of the Code (“409A Penalties”), you and the Company shall cooperate
diligently to amend the terms of this Agreement to avoid such 409A Penalties, to
the extent possible; provided that in no event shall the Company be responsible
for any 409A Penalties that arise in connection with any amounts payable under
this Agreement. To the extent any amounts under this Agreement are payable by
reference to your “termination of employment,” such term shall be deemed to
refer to your “separation from service,” within the meaning of Section 409A of
the Code. Any reimbursement or advancement payable to you pursuant to this
Agreement or otherwise shall be conditioned on your submission of all expense
reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to you





--------------------------------------------------------------------------------




pursuant to its regular business practice, but in no event later than the last
day of the calendar year following the calendar year in which you incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to any reimbursement or in-kind benefit
pursuant to this Agreement or otherwise shall not be subject to liquidation or
exchange for any other benefit.


14.
RELEASE OF CLAIMS. In consideration for the payments and other promises and
undertakings contained in this Agreement to which you would not otherwise be
entitled, and except as otherwise set forth in this Agreement, you release,
acquit and forever discharge the Company, its parents and subsidiaries, and its
and their respective officers, directors, agents, servants, employees,
attorneys, shareholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, charges, causes of action, costs, expenses,
attorneys fees, damages, indemnities and obligations of every kind and nature,
in law, equity, or otherwise, which you assert or could assert against the
Company at common law or under any statute, rule, regulation, order or law,
whether federal, state or local, on any ground whatsoever, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the date you sign this Agreement, including but not limited to: all
such claims and demands directly or indirectly arising out of or in any way
connected with your employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation or
other time off pay, fringe benefits, expense reimbursements, severance pay, or
any other form of compensation; any and all causes of action, including but not
limited to actions for breach of contract, express or implied, breach of the
covenant of good faith and fair dealing, express or implied, wrongful
termination in violation of public policy, all other claims for wrongful
termination and constructive discharge, and all other tort claims, including,
but not limited to, intentional or negligent infliction of emotional distress,
invasion of privacy, negligence, negligent investigation, negligent hiring,
supervision or retention, assault and battery, false imprisonment, defamation,
intentional or negligent misrepresentation, fraud, and any and all claims
arising under any federal, state or local law or statute, including, but not
limited to, the California Fair Employment and Housing Act; Business and
Professions Code 17200; Title VII of the Civil Rights Act of 1964; the Civil
Rights Act of 1991; the Fair Labor Standards Act; the Employee Retirement and
Income Security Act; the Americans with Disabilities Act, 42 U.S.C. § 1981; the
Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the Family
and Medical Leave Act; the California Family Rights Act; the California Labor
Code; the California Civil Code; the California Constitution; and any and all
other laws and regulations relating to employment termination, employment
discrimination, harassment or retaliation, claims for wages, hours, benefits,
compensation, and any and all claims for attorneys’ fees and costs, inasmuch as
is permissible by law and by the respective governmental enforcement agencies
for the above-listed laws.



You further agree that you have been paid all undisputed wages due or earned,
and as to any further alleged unpaid wages due, you agree that there is a bona
fide and good-faith dispute as to whether such wages are due and based on this
dispute and the consideration provided under the agreement, you release and
waive any such claims.
This Agreement does not waive rights or claims under federal or state law that
you cannot, as a matter of law, waive by private agreement, such as a right of
indemnification under Labor Code Section 2802. Additionally, nothing in this
Agreement precludes you from filing a charge or complaint with or participating
in any investigation or proceeding before the Equal Employment Opportunity
Commission. However, while you may file a charge and participate in any
proceeding conducted by the Equal Opportunity Commission, by signing this
Agreement, you waive your right to bring a lawsuit against the Company and waive
your right to any individual monetary recovery in any action or lawsuit
initiated by the Equal Employment Opportunity Commission.
15.
RELEASE OF UNKNOWN CLAIMS. You acknowledge that you have read and understand
Section 1542 of the California Civil Code, which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” You hereby knowingly, intentionally, and expressly waive and relinquish
all rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to your release of any unknown or unsuspected claims
you may have against the Company.



16.
MISCELLANEOUS. This Agreement, including all exhibits, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations, prior agreements and communications, whether oral or written,
as to the specific subjects of this letter by and between you and the Company.
This Agreement may not be modified or amended except in writing signed by both
you and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company,





--------------------------------------------------------------------------------




their heirs, successors and assigns. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable. No waiver by the Company of any right under this Agreement shall be
construed as a waiver of any other right, nor shall any waiver by the Company of
any breach of this Agreement be a waiver of any preceding or succeeding breach.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California as applied
to contracts made and to be performed entirely within California.


17.
I ACKNOWLEDGE THAT I HAVE BEEN ADVISED BY THIS WRITING, AS REQUIRED BY THE AGE
DISCRIMINATION IN EMPLOYMENT ACT (ADEA) AND THE OLDER WORKERS’ BENEFIT
PROTECTION ACT (“OWBPA”), THAT: (a) MY WAIVER AND RELEASE DO NOT APPLY TO ANY
RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE EXECUTION DATE OF THIS AGREEMENT; (b)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT; (c) I HAVE TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT (ALTHOUGH
I MAY CHOOSE TO VOLUNTARILY EXECUTE THIS AGREEMENT EARLIER); (d) I HAVE SEVEN
(7) DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT BY THE PARTIES TO REVOKE THE
AGREEMENT; AND (e) THIS AGREEMENT WILL NOT BE EFFECTIVE UNTIL THE DATE UPON
WHICH THE REVOCATION PERIOD HAS EXPIRED, WHICH WILL BE THE EIGHTH DAY AFTER THIS
AGREEMENT IS EXECUTED BY ME, PROVIDED THAT THE COMPANY HAS ALSO EXECUTED THIS
AGREEMENT BY THAT DATE (“EFFECTIVE DATE”).



Upon acceptance of this Agreement, please sign below and return the executed
original to me. Upon your signature below, this will become our binding
agreement with respect to your separation from the Company and its terms merging
and superseding in their entirety all other or prior agreements and
communications, whether written or oral, by you and the Company as to the
specific subjects of this Agreement.
eBay Inc.
By:    /s/ Elizabeth Axelrod            
Elizabeth Axelrod
SVP, Human Resources


I UNDERSTAND AND AGREE TO THE TERMS CONTAINED IN THIS AGREEMENT AND INTEND, BY
MY SIGNATURE BELOW, TO BE LEGALLY BOUND BY THOSE TERMS. I AM SIGNING THIS
RELEASE KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE SEPARATION
BENEFITS DESCRIBED ABOVE:
/s/ Mark Carges                            Date:     September 15, 2014    
Mark Carges




